 



Exhibit 10.2
NOBLE ENERGY, INC.
2005 NON-EMPLOYEE DIRECTOR FEE DEFERRAL PLAN
     THIS AMENDED PLAN, made and executed by Noble Energy, Inc. (the “Company”)
at Houston, Texas, to be effective as of January 1, 2005,
WITNESSETH THAT:
     WHEREAS, effective as of April 23, 2002, the Company (formerly known as
Noble Affiliates, Inc.) established the Noble Affiliates, Inc. Non-Employee
Director Fee Deferral Plan (the “Plan”) for the benefit of the non-employee
directors of the Company; and
     WHEREAS, effective as of August 1, 2003, the Plan was renamed the Noble
Energy, Inc. Non-Employee Director Fee Deferral Plan and amended by restatement
in its entirety to make certain changes; and
     WHEREAS, the Company now desires to amend the Plan to separate the portion
of the Plan applicable to amounts deferred prior to January 1, 2005, from the
portion of the Plan applicable to amounts deferred after December 31, 2004, and
to make certain changes designed to comply with the requirements of Internal
Revenue Code section 409A;
     NOW, THEREFORE, in consideration of the premises and pursuant to the
provisions of Section 5 of the Plan, effective as of January 1, 2005, the
portion of the Plan applicable to amounts deferred after December 31, 2004
(which shall be known as the 2005 Noble Energy, Inc. Non-Employee Director Fee
Deferral Plan), is hereby amended by restatement in its entirety to read as
follows:
     Section 1. Establishment and Purpose. The Company has established this
Non-Employee Director Fee Deferral Plan to promote the long-term success of the
Company by creating a long-term mutuality of interests between the non-employee
directors and stockholders of the Company, to provide an additional inducement
for such directors to remain with the Company and to provide a means through
which the Company may attract able persons to serve as directors of the Company.
     Section 2. Definitions. For purposes of the Plan, the following terms shall
have the indicated meanings:
     (a) “Affiliate” means any corporation, partnership, limited liability
company, association, trust or other organization which, directly or indirectly,
controls, is controlled by, or is under common control with, the Company.
     (b) “Applicable Percentage” means, with respect to a particular month, the
annual prime rate of interest announced by JPMorgan Chase Bank, Dallas, Texas
for the first business day of such month.
     (c) “Board of Directors” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



     (d) “Committee” means the Corporate Governance and Nominating Committee of
the Board of Directors.
     (e) “Company” means Noble Energy, Inc., a Delaware corporation.
     (f) “Common Stock” means the common stock, par value $3.33-1/3 per share,
of the Company, or any stock or other securities of the Company hereafter issued
or issuable in substitution or exchange for the Common Stock.
     (g) “Deferral Account” means an account established and maintained on the
books of the Company pursuant to Plan Section 4(b) to record a Participant’s
interest under the Plan.
     (h) “Director Fees” means all cash compensation payable by the Company to a
Non-Employee Director for his or her services as a director of the Company.
     (i) “Election Period” means the three-month period prior to the beginning
of a Plan Year; provided, however, that the Election Period applicable to a New
Non-Employee Director shall include the period of thirty (30) days immediately
following the date as of which he or she becomes a New Non-Employee Director.
     (j) “New Non-Employee Director” means a Non-Employee Director who was not a
Non-Employee Director immediately prior to his or her most recent election to
serve as a Non-Employee Director.
     (k) “Non-Employee Director” means an individual who (i) is a member of the
Board of Directors by virtue of being elected to the Board of Directors by the
stockholders of the Company or by the Board of Directors under applicable
corporate law, and (ii) is not an officer or employee of the Company or one of
its Affiliates.
     (l) “Participant” means a Non-Employee Director or former Non-Employee
Director for whom an Account is being maintained under the Plan.
     (m) “Plan” means this 2005 Noble Energy, Inc. Non-Employee Director Fee
Deferral Plan as in effect from time to time.
     (n) “Plan Year” means (i) the last four months of the Plan Year under the
Noble Energy, Inc. Non-Employee Director Fee Deferral Plan that ended on
April 30, 2005, (ii) the eight-month period commencing on May 1, 2005, and
ending on December 31, 2005, and (iii) the twelve-month period commencing on
January 1 of each calendar year after 2005.
     Section 3. Plan Administration. The Plan shall be administered by the
Committee. The Committee shall have discretionary and final authority to
interpret and implement the provisions of the Plan. The Committee shall act by a
majority of its members at the time in office and such action may be taken
either by a vote at a meeting or in writing without a meeting. The Committee may
adopt such rules and procedures for the administration of the Plan as are
consistent with the terms hereof and shall keep adequate records of its
proceedings and acts. Every interpretation, choice, determination of other
exercise by the Committee of any power or discretion given either expressly or
by implication to it shall be conclusive and binding upon all parties having or
claiming to have an interest under the Plan or

-2-



--------------------------------------------------------------------------------



 



otherwise directly or indirectly affected by such action (without restriction,
however, on the right of the Committee to reconsider and redetermine such
action).
     Section 4. Deferred Compensation Provisions.
     (a) Deferral Elections. During the Election Period for each Plan Year a
Non-Employee Director may elect to have all or any portion of the Director Fees
otherwise payable to him or her for such year (or, with respect to a New
Non-Employee Director for the Plan Year during which he or she becomes a New
Non-Employee Director, all or any portion of the Director Fees otherwise payable
to such New Non-Employee Director for such year for his or her services to be
performed after the end of the Election Period applicable to such New
Non-Employee Director) deferred for future payment by the Company in accordance
with the provisions of the Plan. The deferral election made by a Non-Employee
Director for a Plan Year pursuant to this Plan Section 4(a) shall specify
(i) the portion of the Directors Fees otherwise payable to him or her for such
year that shall be deferred pursuant to the Plan, (ii) the date that the amount
credited to his or her Deferral Account for such year shall be distributed or
commence being distributed (which date shall be at least twelve months after the
end of the Election Period for such year, and shall be subject to being
accelerated in accordance with the provisions of Plan Section 4(d) or Plan
Section 5), and (iii) the form of distribution that shall apply to the amount
credited to his or her Deferral Account for such year. The deferral election
made by a Non-Employee Director for a Plan Year pursuant to this Plan Section
4(a) shall (i) be made in writing on a form prescribed by and filed with the
Committee, (ii) be irrevocable after the end of the Election Period for such
Plan Year, and (iii) continue to be effective as a deferral election made for
each succeeding Plan Year until such Non-Employee Director changes or terminates
his or her deferral election for a succeeding Plan Year during the Election
Period for such year. If no deferral election under this Plan is in effect for a
Non-Employee Director for a Plan Year, his or her Director Fees for such year
shall be paid by the Company to him or her in cash on the dates such Directors
Fees are normally due to be paid under the policies and practices of the Company
with respect thereto.
     (b) Participant Accounts. For each Plan Year the Company shall establish
and maintain on its books a Deferral Account for each Non-Employee Director who
elects to defer a Director Fees amount for such year pursuant to Plan
Section 4(a). Each such Account shall be designated by the name of the
Participant for whom established and the Plan Year to which it relates, and the
amount of any Director Fees otherwise payable by the Company to a Participant
for a Plan Year that such Participant has elected to defer for such year
pursuant to Plan Section 4(a) shall be credited by the Company to such
Participant’s Deferral Account for that year on the date such amount would
otherwise have been paid by the Company to such Participant.
     (c) Deferral Account Adjustments. On the last day of each month, the amount
credited to each Deferral Account maintained for a Participant shall be credited
with notional earnings in an amount equal to the product obtained by multiplying
one-twelfth (1/12) of the Applicable Percentage by the amount that has been
credited to such Account for the entire period of such month.
     (d) Deferral Account Payments. The amount credited to a Deferral Account
maintained for a Participant (i) shall be distributed or commence being
distributed, as the case may be, to such Participant pursuant to this Plan
Section 4(d) on the first day of the first month commencing after the

-3-



--------------------------------------------------------------------------------



 



first to occur of (1) the date specified by such Participant in his or her
election filed with the Committee for such Deferral Account during the Election
Period for the Plan Year to which such Deferral Account relates, or (2) the date
such Participant ceases to be a Non-Employee Director, and (ii) shall be
distributed to such Participant either in a single distribution or in
approximately equal annual installments over a period of up to five (5) years,
such form of distribution to be made in accordance with such Participant’s
election filed with the Committee for such Deferral Account during the Election
Period for the Plan Year to which such Deferral Account relates. When an amount
credited to a Participant’s Deferral Account becomes distributable, such amount
shall be paid by the Company to such Participant in cash and charged against
such Deferral Account. If the amount credited to a Deferral Account is paid in
installments over a period of years, the provisions of Plan Section 4(c) shall
continue to apply to the amount credited to such Deferral Account from time to
time.
     (e) Death of Participant. Upon the death of a Participant, the amount
credited to each Deferral Account maintained for such Participant shall be paid
by the Company in a single distribution in cash to the beneficiary or
beneficiaries designated by such Participant and charged against such Deferral
Account. Such designation of beneficiary or beneficiaries shall be made in
writing on a form prescribed by and filed with the Committee, and shall remain
in effect until changed by such Participant by the filing of a new beneficiary
designation form with the Committee. If a Participant fails to so designate a
beneficiary, or in the event all of the designated beneficiaries are individuals
who predecease the Participant, any remaining amount payable under the Plan
shall be paid to such Participant’s estate. All distributions under this Plan
Section 4(e) shall be made as soon as practicable following a Participant’s
death.
     Section 5. Plan Amendment and Termination. The Board of Directors shall
have the right and power at any time and from time to time to amend the Plan, in
whole or in part, for any reason; provided, however, that no such amendment
shall reduce the amount actually credited to a Participant’s Deferral Account as
of the date of such amendment, or further defer the date or dates for the
payment of such amount, without the consent of the affected Participant. The
Board of Directors shall also have the right and power at any time to terminate
the Plan for any reason and to cause the amount then credited to each Deferral
Account maintained for a Participant to be paid to such Participant in a single
distribution in cash on the effective date of such termination and charged
against such Deferral Account.
Section 6. General Provisions.
     (a) Nature of Plan and Rights. The Plan is unfunded and maintained by the
Company primarily for the purpose of providing deferred compensation for
Non-Employee Directors. The Deferral Accounts maintained under this Plan are
fictional devices used solely for the accounting purposes of the Plan to
determine an amount of money to be paid by the Company to a Participant pursuant
to the Plan, and shall not be deemed or construed to create a trust fund or
security interest of any kind or to grant a property interest of any kind to any
Participant, designated beneficiary or estate. The amounts credited by the
Company to Deferral Accounts maintained under the Plan are and for all purposes
shall continue to be a part of the general liabilities of the Company, and to
the extent that a Participant, designated beneficiary or estate acquires a right
to receive a cash payment from the Company pursuant to the Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Company.

-4-



--------------------------------------------------------------------------------



 



     (b) No Continuing Right as Director. Neither the adoption or operation of
the Plan, nor the Plan itself or any document describing or relating to the
Plan, shall confer upon any Participant any right to continue as a director of
the Company or interfere in any way with the rights of the shareholders of the
Company or the Board of Directors to elect and remove directors.
     (c) Spendthrift Provision. No Account balance or other right or interest
under the Plan of a Participant, designated beneficiary or estate may be
assigned, transferred or alienated, in whole or in part, either directly or by
operation of law, and no such balance, right or interest shall be liable for or
subject to any debt, obligation or liability of such Participant, designated
beneficiary or estate.
     (d) Severability. If any provision of the Plan is held to be illegal or
invalid for any reason, such illegal or invalid provision shall not affect the
remaining provisions of the Plan, and the Plan shall be construed and enforced
as if the illegal or invalid provision had not been included herein.
     (e) Expenses. All expenses associated with the administration of the Plan,
including but not limited to legal and accounting fees, shall be paid by the
Company.
     (f) Binding Effect. The obligations of the Company under the Plan shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to all or substantially all of
the assets and business of the Company. The terms and conditions of the Plan
shall be binding upon each Participant and his or her heirs, legatees,
distributee and legal representatives.
     (g) Governing Law. The provisions of the Plan shall be governed by and
construed in accordance with the internal laws (without regard to principles of
conflicts of laws) of the State of Texas.
     (h) Construction. The headings of the Sections and subsections in the Plan
are placed herein for convenience of reference only, and in case of any
conflict, the text of this instrument, rather than such titles or headings,
shall control. When a noun or pronoun is used in the Plan in plural form and
there is only one person or entity within the scope of the word so used, or in
singular form and there is more than one person or entity within the scope of
the word so used, such noun or pronoun shall have a plural or singular meaning
as appropriate under the circumstance.
     (i) Cancellation of Certain Deferral Elections. Any provision of this Plan
to the contrary notwithstanding, the portion of each election made pursuant to
Plan Section 4(a) for the twelve-month period commencing May 1, 2005, that
applies to the deferral of Director Fees payable to a Non-Employee Director for
his or her services to be performed after December 31, 2005, is hereby canceled
in accordance with the provisions of Q&A-20 of IRS Notice 2005-1.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Plan on this ___day
of December, 2005, to be effective as of January 1, 2005.

            NOBLE ENERGY, INC.
      By:           Name:           Title:        

-6-